Citation Nr: 1729488	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to chronic fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2011 hearing by a letter dated in February 2011, but he did not attend the hearing, nor did he request a new hearing.  Accordingly, his request for a hearing is deemed withdrawn.

In June 2012, July 2015 and April 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran was scheduled for a November 2016 VA examination; however, the record reflects that he failed to appear for the examination.  

In a June 2017 Appellate Brief, the Veteran, through his representative, asserted that he never received notification of the VA examination that was scheduled for early November 2016.  The Veteran stated that the mere fact that he reported to a VA medical appointment 16 days later shows that he would have reported to his VA examination if he had been provided with notice.
Evidence of record shows that there was some confusion over the scheduling of his VA examination.  Specifically, in August 2016, the Veteran's VA examination was cancelled at the request of the RO because the Veteran was scheduled for a VA examination in Providence, Rhode Island, but the Veteran lived in Virginia.  While it appears that the error was corrected, the Board resolves reasonable doubt in favor of the Veteran, in light of his credible statement that he was not properly notified of his VA examination.  Accordingly, good cause exists and a remand is warranted for the RO to schedule another VA examination for the Veteran.  In this regard, the Board reiterates the directives of the April 2016 remand for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, pertinent, VA treatment records. 

2.  Schedule the Veteran for a VA examination by a VA examiner with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of all lower back disorders present during the period of the claim.  A notice letter must be sent to his current address of record and a copy of the notice letter must be associated with the claims file.  

All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated tests and studies should be performed. 

(a) Following the VA examination and a review of the relevant records and lay statements, the VA examiner should state an opinion with respect to each lower back disorder diagnosed during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.

In providing this opinion, the VA examiner must consider and discuss the Veteran's lay statements that his back problems were caused by intense standing and heavy lifting and unloading of food items as a Mess Specialist during service, and that he experienced back pain in service after falling down 2 flights of stairs in 1995.

The VA examiner should also consider and discuss the Veteran's report of, and treatment records documenting, post-service back injuries in June 2000 and in August 2001.

(b) The VA examiner should state an opinion with respect to each lower back disorder diagnosed during the period of the claim whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by the Veteran's service-connected bilateral foot disability, to include any gait disturbance related to the bilateral foot disability.

(c) If not, the VA examiner should state an opinion with respect to each lower back disorder diagnosed during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is aggravated by the Veteran's service-connected bilateral foot disability, to include any gait disturbance related to the bilateral foot disability.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In providing these opinions, the VA examiner must consider and discuss the statements that his lower back problems are a direct result of his bilateral foot problems.

The VA examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a SSOC and allow the appropriate time for response by the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

